Case 6:20-cv-00665-RBD-GJK Document 43 Filed 08/27/20 Page 1 of 3 PageID 695




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

                       CASE NO. 6:20-cv-665-Orl-37GJK

CELEBRATION LAW P.A.,
LAND AND SEA SURF, LLC,
SAFARI TRADING LLC,
DMS MOVING SYSTEMS OF ALABAMA, INC.,
JMR BUILDERS, INC.,
BEACHSIDE MARINE, INC.,
99 BOTTLES HOSPITALITY LLC,
KIRK W. KESSEL COMPANIES, INC.,
PAUL MEISSNER
SOUTHERN CLOUD SOLUTIONS CORPORATION,
CASCADE FINANCIAL LLC,
HOSKINS CONSTRUCTION INC.,
THE GATHERING TABLE INC.,
JIMMY’S CIGAR LOUNGE, LLC,
MR & MRS FREDDIE FIX IT, INC.,
JENKINS ARAH CORPORATION,
PARADISE AIR & HEAT LLC,
A PLACE LIKE HOME ALF, INC.,
ROBERT T. SCHROTH P.A.,
TACTICAL AESTHETICS, PLLC,
T-LIGO USA, LLC,
NOVAPRO, INC.,
UBIQUITOUS DESIGNS & RENOVATIONS, INC.,
ROCKIN' RELIX INTERNATIONAL, LLC,
CIBELLI’S LLC,
PAUL BLACKMORE,
SIDELINE SPORTS PHOTOGRAPHY, LLC,
INTERNATIONAL TITLE AND ESCROW COMPANY, LLC,
TITLE SOLUTIONS OF FLORIDA, LLC,
ROBERT ABRAHAM DAVIDOWITZ, LLC,
DR. DIANE M. WALKER, PA,
KATE BLACKMORE,
            Petitioners,

           vs.

JOVITA CARRANZA, Administrator of the
UNITED STATES SMALL BUSINESS ADMINISTRATION,
          Respondent



                                 Page 1 of 3
Case 6:20-cv-00665-RBD-GJK Document 43 Filed 08/27/20 Page 2 of 3 PageID 696




            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       COMES NOW, Petitioners, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) and moves this Court

to dismiss the above entitled action without prejudice and for all other relief just and proper in the

premises.

Dated: August 27, 2020.

                                               /s/ James Ippoliti
                                               JAMES IPPOLITI, Esq.
                                               FL Bar No. 102674
                                               MARK WARZECHA, Esq.
                                               FL Bar No. 095779
                                               JEFF IPPOLITI, Esq.
                                               FL Bar No. 095608
                                               SCOTT WIDERMAN, Esq.
                                               FL Bar No. 585823
                                               jim@uslegalteam.com
                                               mfw@uslegalteam.com
                                               jeff@uslegalteam.com
                                               scott@uslegalteam.com
                                               WIDERMAN MALEK P.L.
                                               Attorneys for Petitioners
                                               1990 W. New Haven Ave., Second Floor
                                               Melbourne, FL 32904
                                               Phone: 321-255-2332




                                            Page 2 of 3
Case 6:20-cv-00665-RBD-GJK Document 43 Filed 08/27/20 Page 3 of 3 PageID 697




                                 CERTIFICATE OF SERVICE
               I hereby certify that a true and correct copy of the foregoing Notice of Voluntary

Dismissal Without Prejudice was served by the CM/ECF system on August 27, 2020 on all counsel

or parties of record listed below.

ADAM R. SMART
Assistant United States Attorney
USAO No. 195
400 W. Washington St., Ste. 3100
Orlando, Florida 32801
Telephone: (407) 648-7500
Facsimile: (407) 648-7588
Email: adam.smart@usdoj.gov
Dated: August 27, 2020

                                            /s/ James Ippoliti
                                            JAMES IPPOLITI, Esq.
                                            FL Bar No. 102674
                                            MARK WARZECHA, Esq.
                                            FL Bar No. 095779
                                            JEFF IPPOLITI, Esq.
                                            FL Bar No. 095608
                                            SCOTT WIDERMAN, Esq.
                                            FL Bar No. 585823
                                            jim@uslegalteam.com
                                            mfw@uslegalteam.com
                                            jeff@uslegalteam.com
                                            scott@uslegalteam.com
                                            WIDERMAN MALEK P.L.
                                            Attorneys for Petitioners
                                            1990 W. New Haven Ave., Second Floor
                                            Melbourne, FL 32904
                                            Phone: 321-255-2332




                                          Page 3 of 3
